                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                     CASE NO. 6:20-cr-97-Orl-31LRH

JOEL MICAH GREENBERG

     NOTICE OF INTENT TO INTRODUCE EVIDENCE UNDER
      RULE 404(B) OF THE FEDERAL RULES OF EVIDENCE

      The United States of America, files this Notice of its intent to introduce

evidence under Rule 404(b) of the Federal Rules of Evidence, as follows:

                          Overview of Indictment

      1.     On July 15, 2020, a federal Grand Jury returned a Superseding

Indictment charging the defendant, Joel Micah Greenberg, with stalking, in

violation of 18 U.S.C. § 2261A (Count One); unlawful use of a means of

identification of another person, in violation of 18 U.S.C. § 1028(a)(7) (Count

Two); production without lawful authority of an identification document and a

false identification document, in violation of 18 U.S.C. § 1028(a)(1) (Counts

Three and Four); and aggravated identity theft, in violation of 18 U.S.C. §

1028A (Counts Five and Six). Doc. 28.

                     Overview of Counts One and Two

      2.     The charges arise out of the Greenberg’s former position as the

elected Seminole County Tax Collector. Count One alleges that Greenberg
engaged in a course of conduct that caused and attempted to cause substantial

emotional distress to a political opponent who worked at a school located in the

Middle District of Florida (referred to herein as the “school employee”). As

part of that course of conduct, Greenberg caused letters to be sent to the school

where the school employee worked. The letters falsely represented that they

were being sent by an anonymous “very concerned student” of the school who

had information that the school employee had engaged in sexual misconduct

with a particular student, which Greenberg knew was false.

      3.     As part of his course of conduct, Greenberg caused a Facebook

account to be set up that claimed to belong to a “very concerned teacher” at the

school where the school employee worked. Greenberg caused postings to be

made using that account that falsely alleged that the school employee had

engaged in sexual misconduct with a student.            Those postings falsely

represented, among other things, that the school employee had been involved in

the “rape of a male student who came to [the school employee] to seek counsel

on the student’s sexuality” and that the school employee had videotaped one of

the “sexual encounter[s]” with the student.

      4.     Greenberg also caused an imposter Twitter account to be set up

using the name and photograph of the school employee, without that person’s

knowledge, consent, or authorization. Greenberg caused postings to be made

using that account that falsely represented that the school employee was a
segregationist and in favor of white supremacy.          Greenberg’s use of an

imposter Twitter account using the school employee’s identity is part of the

course of conduct covered by Count One of the Superseding Indictment, and it

also forms the basis for the identity theft-related charged set out in Count Two

of the Superseding Indictment.

      5.     After investigating the matter, local authorities found that there

was no evidence that the school employee had committed any criminal activity

against a child and concluded the allegations were unfounded.

                    Overview of Counts Three through Six

      6.     The school employee has not been the only victim of Greenberg’s

identity theft. As alleged in Counts Three through Six of the Superseding

Indictment, Greenberg produced fake driver’s licenses using licenses that had

been surrendered to the Seminole County Tax Collector’s Office. The licenses

produced by Greenberg had his photograph and the stolen personal

information of the victims whose surrendered driver’s licenses he had stolen.

      7.     One of the services provided by some of the branches of the

Seminole County Tax Collector’s Office is the issuance of Florida driver

licenses and Florida identification cards. These services include renewal of

Florida driver licenses and Florida identification cards, replacement of Florida

driver licenses and Florida identification cards, and transfers of out-of-state and

certain out-of-country licenses to Florida.
       8.       Some customers who came to the Seminole County Tax

Collector’s Office to obtain a Florida driver license would surrender their old or

existing driver licenses to the Seminole County Tax Collector’s Office. The

Seminole County Tax Collector’s Office would shred surrendered driver

licenses at a later time.

       9.       During the time when he was the Seminole County Tax Collector,

Greenberg used his position and his access to the Seminole County Tax

Collector’s Office to take surrendered driver licenses before they were shredded.

Greenberg used the surrendered driver licenses that he had taken to cause fake

driver licenses to be produced that had his photograph but the personal

information of the victims whose driver licenses he had taken.

       10.      During the execution of a federal search warrant at Greenberg’s

residence on June 23, 2020, the Secret Service found in Greenberg’s wallet two

of the fake driver’s licenses that Greenberg had made. Both licenses had a

photograph of Greenberg, but the personal information of the victims whose

driver licenses Greenberg had stolen after the victims had surrendered their

licenses to the Seminole County Tax Collector’s Office. The victim’s personal

information included their name, address, signature, and date of birth, among

other things.

       11.      Both victims have been interviewed.      They advise that they

surrendered their licenses to the Seminole County Tax Collector’s Office when
they obtained new licenses. Neither of them knows Greenberg, and neither of

them authorized Greenberg to make licenses using their personal information.

         Other Licenses and Personal Information Stolen By Greenberg/
 Efforts By Greenberg to Improve His Production of False Identifications

      12.    Those are not the only driver’s licenses that Greenberg has stolen

from the Seminole County Tax Collector’s Office. During the execution of a

federal search warrant for the work vehicle that Greenberg was using, agents

found three driver’s licenses in Greenberg’s backpack. The three licenses are

from Canada, Virginia, and Florida. Each of them was issued to someone

other than Greenberg. According to a search of driver’s licenses records, each

of the three licenses belong to individuals who obtained Florida driver’s licenses

in December 2019 or February 2020. The addresses for the three victims for

their new Florida driver’s licenses are in Seminole County.

      13.    Greenberg stole surrendered driver’s licenses on other occasions.

Employees of the Seminole County Tax Collector’s Office advise that an

employee observed Greenberg take surrendered licenses from the shred basket

prior to them being shredded. When Greenberg was confronted about what he

had done by one employee, Greenberg gave the employee an excuse that had

something to do with “demographics,” which was a lie.

      14.    Greenberg’s thefts of surrendered driver’s licenses continued until

his last day in office. On June 24, 2020, an employee of the Seminole County
Tax Collector’s Office saw some surrendered licenses in Greenberg’s office.

The employee asked Greenberg why he had those surrendered licenses.

Greenberg responded that the collection of licenses was a “lost and found,”

which was another lie.

      15.    Greenberg’s abuse of his position to commit identity theft also

involved his use of the Florida Driver and Vehicle Information Database

(DAVID) to conduct inappropriate and unauthorized searches of various

individuals using his account and another employee’s account. One of the

employees advised Greenberg to use a database other than DAVID. That

employee’s advice went unheeded. Included in one of the documents that

Greenberg left in his former office after his last day is a copy of a DAVID

printout for an individual with a Seminole County address who obtained a

driver’s license on December 12, 2019. The date that the document from

DAVID was printed was December 13, 2019, which is consistent with

Greenberg researching another potential identity theft victim.

      16.    Greenberg’s abuse of his position to commit identity theft also

involved his use of the card stock and security holograms for concealed

weapons permits.     The Seminole County Tax Collector’s Office issues

concealed weapons permits. During the time when the part of the office that

issues concealed weapons was closed due to COVID-19, Greenberg called one

of the employees to help him fix a problem with the printer that produces
concealed weapons permits. Given that the concealed weapons portion of the

office was closed, there was no need for Greenberg to be using that printer.

Another employee reported that a different employee also witnessed Greenberg

“messing” with the computer equipment used to print concealed weapons

permits.

      17.    After he left the Seminole County Tax Collector’s Office,

Greenberg left in his former office pieces of card stock for concealed weapons

permits that he had taken from the part of the office where concealed weapons

permits are issued. Some of the cards left by Greenberg in his former office

prove that Greenberg was practicing at producing identifications using

concealed weapons permit cardstock and that he was experimenting in using

the security stipe for concealed weapons permits in an effort to make the

identifications that he was producing appear to be legitimate.

                                       Notice

      18.    The United States intends on introducing this evidence in its

case-in-chief at trial as proof of motive, intent, identity, preparation, plan,

knowledge, identity, and absence of mistake or accident as is permitted under

Federal Rule of Evidence 404(b). In particular, the United States will argue

that such evidence demonstrates that the Defendant had a common scheme and

plan to use his position as the Seminole County Tax Collector to access the

areas of the office where surrendered licenses were kept so that he could steal
surrendered licenses; that the Defendant had a common scheme and plan to use

his position as the Seminole County Tax Collector to steal surrendered licenses

that he would use to produce fake driver’s licenses for himself; that the

Defendant has a common scheme and plan to pretend to be people other than

himself and to assume their identities; that the Defendant had a common

scheme and plan to use his position as the Seminole County Tax Collector to

use the equipment and supplies of the Tax Collector’s Office to produce fake

driver’s licenses and identification cards; that the Defendant was the one who

committed the identity theft-related offenses charged in the Indictment; that the

Defendant’s motive was to use other people’s identities without their

permission to advance his own personal interests; that the Defendant was

aware of the fraudulent nature of his scheme due to being confronted by

employees of the Seminole County Tax Collector’s Office; that the Defendant

was not acting in good faith; and that the Defendant’s actions were not done by

mistake or accident but were done knowingly and willfully.

      19.    Although it has filed this Notice, the United States reserves its

right to argue that the evidence described in this Notice is not governed by

Federal Rule of Evidence 404(b) and is admissible without having to satisfy any

of the requirements imposed by that Rule. See generally United States v. Weeks,

716 F.2d 830, 832 (11th Cir. 1983) (per curiam) (noting that "[e]vidence of

criminal activity other than the charged offense is not considered extrinsic
within the proscription of Rule 404(b) of the Federal Rules of Evidence if it is an

uncharged offense which arose out of the same transaction or series of

transactions as the charged offense, * * *, if it was inextricably intertwined with

the evidence regarding the charged offense, * * *, or if it is necessary to

complete the story of the crime of trial. . . .") (citations omitted).

       20.    In particular, the fact that the Defendant was caught stealing

surrendered licenses and possessing surrendered licenses in his office is relevant

to prove his criminal intent, to establish that he knew that what he was doing

was wrong (which is why he lied), and to prove that he is the one who stole the

licenses that form the basis of Counts Three through Six. The evidence also is

inextricably intertwined with the evidence regarding the charged offense and is

necessary to complete the story of the crimes of trial, because it, among other

things, proves that Greenberg was able to produce false driver’s licenses and

identification documents, that he had access in his office to the information and

supplies to produce such false driver’s licenses and identification documents,

and that his interest in producing false driver’s licenses and identification

documents was not due to some idle curiosity but was something that he was

actively pursuing and attempting to perfect.
Date: July 20, 2020

                          Respectfully submitted,

                          MARIA CHAPA LOPEZ
                          United States Attorney


                      By: s/ Roger B. Handberg
                          ROGER B. HANDBERG.
                          Assistant United States Attorney
                          Florida Bar No. 0241570
                          400 W. Washington Street, Suite 3100
                          Orlando, Florida 32801
                          Telephone:(407) 648-7500
                          Facsimile:(407) 648-7643
                          E-mail: roger.handberg@usdoj.gov
U.S. v. GREENBERG                         Case No. 6:20-cr-97-Orl-31LRH

                         CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a

notice of electronic filing to the following:

       Mark L. Horwitz
       Vincent A. Citro

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                    By: s/ Roger B. Handberg
                                        ROGER B. HANDBERG.
                                        Assistant United States Attorney
                                        Florida Bar No. 0241570
                                        400 W. Washington Street, Suite 3100
                                        Orlando, Florida 32801
                                        Telephone:(407) 648-7500
                                        Facsimile:(407) 648-7643
                                        E-mail: roger.handberg@usdoj.gov
